Citation Nr: 0004747	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for left eye disability.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1960 to February 
1963 and from April 1971 to October 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

This case was the subject of a Board remand dated in 
September 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The claim for service connection for left eye disability 
is not plausible.


CONCLUSION OF LAW

The claim for service connection for left eye disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As reflected in his October 1996 notice of disagreement, the 
veteran contends that his left eye disability was permanently 
aggravated during his first period of active service.  He 
asserts that the change in visual acuity findings during this 
period of service and eventual discharge from service as a 
result of this disability are probative of permanent 
aggravation during service.

During the veteran's April 1960 service enlistment 
examination, he was noted to have internal strabismus of the 
left eye, not considered disabling.  Corrected visual acuity 
was measured as 20/200 in the left eye.  The veteran was 
found to have defective vision and was profiled as E3.  The 
veteran gave a history of having had eye trouble or having 
eye trouble now in a report of medical history.  He indicated 
that he had suffered from strabismus at age 2-3, and had worn 
an eyepatch when he was 9 years old.  

About a week later in April 1960, the veteran underwent an 
eye examination and was diagnosed as having amblyopia.

Clinical records reveal that in September 1960, the veteran 
complained of blurring vision and visual acuity in the left 
eye was finger movement.  

The veteran was seen at an EENT clinic in February 1961 for 
evaluation of refraction.  Objectively, the left eye was 
plano.  In April 1961, he was found to have 20/30 vision in 
the right eye, and 20/200+ in the left eye.

Service medical records of treatment in January 1962 reveal 
an assessment of visual acuity of 20/light projection and a 
diagnosis of left esotropia.  The examiner's impression was 
amblyopia left eye.  

Service medical records dated in June 1962 include a history 
of continuous trouble with left eye since birth.  A change in 
profile was suggested by the physician, as the veteran should 
not work at any job requiring any degree of visual acuity.  

An October 1962 medical consultation report reflects that the 
veteran's visual acuity in the left eye was measured as light 
perception only, and he was profiled as E4.  The diagnosis 
was of amblyopia of the left eye, cause undetermined, with 
history of left esotropia since childhood.   The veteran was 
hospitalized and evaluated later that month.  Physical 
examination revealed 20/30 vision in the right eye and light 
perception only in the left eye.  The diagnosis at discharge 
was amblyopia, left eye, cause undetermined. 

A VA record consultation sheet which appears to be from 
January 1963 suggests that the veteran might properly be 
profiled as an E-4.

An undated report of physical examination states that the 
veteran's vision had become worse and that he had decreased 
vision in the left eye, with light perception.  

A February 1963 Report of Board of Medical Survey includes a 
history of the veteran first being noted to have had 
strabismus of the left eye at age 3.  History further 
provided that at the age of 8 or 9, the veteran was noted to 
have decreased vision in the left eye and was treated with a 
patch over the eye, followed by corrective glasses.  Vision 
upon enlistment was noted to have been 20/200, with an E-3 
profile.    During recent months, the veteran was noted to 
have had difficulty seeing, causing him to step off an 
embankment on once occasion and generally causing difficulty 
with standing guard duty at night.  

A February 1963 Physical Evaluation Board report states that 
the veteran was found to have amblyopia of the left eye, not 
incurred in or aggravated by service.  

During the veteran's February 1963 discharge examination, he 
was diagnosed as having defective vision, considered 
disabling.  Corrected distant vision was not stated in the 
report.  The veteran was profiled as E-4.

According to a history included on a February 1963 Medical 
Board Report, the veteran was first noted to have left eye 
strabismus at age three.  During a routine eye examination, 
when he was eight or nine years old, the veteran was found to 
have decreased left eye vision and was treated with a patch 
over his eye, followed by corrective glasses.  These were 
discontinued after one year.  The veteran's left eye vision 
continued to fail and at the time of enlistment into service, 
in April 1960, his uncorrected distant visual acuity was 
recorded as right eye 20/25 and left eye 20/200, defective 
vision was noted and an E-3 profile assigned.  Ultimately, it 
was changed to an E-4 profile.

During the veteran's April 1971 enlistment examination, he 
provided all information requested, with one exception - he 
did not indicate whether or not he now had or had ever 
experienced eye trouble.  Clinical evaluation of the eyes at 
the April 1971 entrance examination was noted to be normal, 
and distant vision was listed as 20/50, left eye.  His eyes 
were profiled as E-2, due to decreased visual acuity.    

Two days later in April 1971, the veteran's vision was 
measured at 20/300 in the left eye, and amblyopia, left eye, 
was noted.  

During the veteran's October 1973 discharge examination, 
clinical evaluation of the eyes was noted to be normal, and 
visual acuity in the left eye was measured at 20/20, though 
the veteran's was profiled as E-2.  In the discharge 
examination report of medical history, the veteran reported 
that he had now or had experienced in the past eye trouble.  

In an undated handwritten, signed statement apparently 
prepared toward the end of the veteran's second period of 
service, the veteran wrote that he believed he was no longer 
fit for military service, and stated he had 20/400 sight in 
his left eye and would sign a waiver of all medical benefits.  

In February 1996, a VA physician opined that the veteran's 
left eye condition was not aggravated beyond the normal 
condition during service.  Citing Merck Manual, 6th ed., page 
2266, the doctor said that amblyopia was reduced visual 
acuity due to an abnormal visual experience in life that 
usually resulted from cortical suppression of the images in 
the deviating eye to avoid confusion and diplopia.  The 
physician stated that strabismus could be caused by impaired 
vision or disuse of the eye, among other reasons.  

VA records of treatment in July 1996 reflect a diagnosis of 
questionable presbyopia.

During a December 1996 VA examination, in the left eye, with 
no correction, distance visual acuity was hand motions at 3 
feet, with no improvement with pinhole.  History of the 
veteran's poor vision in the left eye since childhood, 
amblyopia in the left eye, and esotropia in the left eye 
which was treated unsuccessfully with patching during 
childhood, were noted.   After review of the veteran's 
medical history and objective examination of the veteran's 
left eye, the diagnosis was amblyopia, left eye, with very 
poor visual acuity in the left eye. The examiner opined that 
the veteran's left eye disability was probably not made worse 
by service in the military, as the veteran had always had 
poor visual acuity in the left eye.  

A January 1997 RO rating decision found the veteran's period 
of service from April 1971 to October 1973 to be honorable 
for VA purposes, notwithstanding his other than honorable 
discharge for this period.

In the examination portion of a May 1997 VA general medical 
examination, the examiner noted that the veteran's left eye 
was 20/400, and indicated that the veteran's decreased visual 
acuity had been with him since childhood.  The corresponding 
diagnosis was amblyopia of the left eye.

Private records of treatment in June 1997 reflect visual 
acuity of 20/400 in the left eye and indicate a diagnosis of 
left eye amblyopia.

During an April 1999 VA ophthalmology examination, the 
veteran's history was noted to be decreased visual acuity at 
the left eye secondary to amblyopia as a child.  First 
available visual acuity was noted to be from 1960, with 
visual acuity of 20/30 in the right eye and 20/200 in the 
left eye.  The veteran gave a history of esotropia as a child 
status post patching treatment.  December 1996 visual acuity 
was noted to be 20/25 in the right eye and hand motion at 
three feet in the left.  The veteran's history of presbyopia 
was also noted.  

After physical examination and review of the veteran's 
medical history, the examiner's diagnosis was decreased 
visual acuity of the left eye secondary to amblyopia as a 
child with history of strabismus, and presbyopia and myopia.  
The examiner indicated that he could not render at the time 
of examination an objective well-informed judgment as to 
whether the veteran's left eye disability was aggravated 
during service or was the natural course of the veteran's 
amblyopia secondary to strabismus.  He recommended that the 
veteran's disability be evaluated by neuro-ophthalmology for 
such an opinion.

In an August 1999 memorandum, the Chief of the VAMC Milwaukee 
Ophthalmology Surgery Section opined after his review of the 
veteran's records that the veteran's left eye disability was 
amblyopia, possibly secondary to a long-standing history of 
muscle imbalance since childhood.  He further opined that the 
veteran's condition was not etiologically or causally related 
to his service.  In his view, it was not likely that the 
condition worsened during service.   He stated that it was 
more likely that an error in measuring occurred.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of the claim.  
38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. at 93.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1996).  Clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991);  cf. 
Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994) (holding 
special provisions applying to combat veterans create 
exception to rule requiring more than temporary or 
intermittent flare-ups to show aggravation of underlying 
disability).  The presumption of aggravation is applicable 
only if the pre-service disability underwent an increase in 
severity during service.  Hunt, 1 Vet. App. at 292, 296 
(1991);  see also Browder v. Brown, 5 Vet. App. 268, 271 
(1993). 

The Court of Appeals for Veterans Claims has held that the 
factual predicate demonstrated by this presumption has an 
important evidentiary value and, to that extent, is the 
functional equivalent of evidence.  Akins v. Derwinski, 1 
Vet. App. 228, 230 (1991).  However, in connection with a 
case analyzed under 38 C.F.R. § 3.306, the United States 
Court of Appeals, Federal Circuit, subsequently asserted that 
"it is now universally recognized that a presumption is a 
rule of law for the handling of evidence, not a species of 
evidence."  Routen v. West, 142 F.3d 1434 (1998) (holding 
that a 1992 change in the presumptive standard of 38 C.F.R. 
§ 3.306(b) could not constitute new and material evidence 
since the presumption itself is not evidence).

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service; clear and convincing evidence that the 
disability manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991);  38 
C.F.R. 3.304(b) (1996).

Left eye disability was noted upon the veteran's entrance 
into his first period of service.  Thus, the presumption of 
soundness of the veteran's left eye does not apply in this 
case.  Even if the presumption of soundness were to apply, 
there are multiple medical opinions of record that the 
veteran's eye disability pre-existed service, with no medical 
opinion to the contrary, so that the Board would be compelled 
to find that there was clear and convincing evidence of pre-
existing left eye amblyopia.  Id.

Left eye disability was arguably noted during the veteran's 
second period of service - although clinical evaluation of 
his eyes was listed as normal, distant corrected vision was 
listed as 20/50, and he was profiled as E2.  The Board notes 
that the sole omission on the veteran's April 1971 report of 
medical history was with respect to eye trouble - it appears 
likely to the Board that the veteran sought to conceal his 
left eye disability for purposes of enlistment.  This 
appearance is strengthened by the fact that the veteran's 
corrected vision in the left eye was found to be 20/50 during 
his entrance examination, but 20/300 two days later.  In any 
event, as noted above, there are numerous medical opinions of 
record to the effect that the veteran had a left eye 
disability which began during childhood.  Additionally, there 
is a large amount of evidence from the veteran's first period 
or service reflecting a permanent and severe left eye 
disability.  Thus, any presumption of soundness of the 
veteran's left eye disability with respect to his second 
period of active service is rebutted by clear and convincing 
evidence that his left eye was not sound at that time.
 
The service medical records reflect that the veteran's vision 
became worse during his first period of service, from 20/200 
to finger counting to light perception only in the left eye.  
By contrast, an August 1999 VA medical opinion of record 
states that veteran's condition probably did not worsen 
during service.  After much consideration, the Board finds 
that the measurable decrease in visual acuity over time 
during service, resulting in the veteran' discharge, 
represents, in the words of 38 C.F.R. § 3.306, an increase in 
disability during service.  Accordingly, the Board must 
determine whether there is clear and unmistakable evidence 
(obvious and manifest) to the effect that this increase in 
disability was a result of the natural progress of the 
veteran's eye disease.  38 C.F.R. § 3.306. 

Nevertheless, in light of the United States Court of Appeals, 
Federal Circuit's holding in Routen that a presumption may 
not constitute evidence, the Board finds that this 
presumption of aggravation may not, as a matter of law, 
constitute evidence to well-ground the claim for service 
connection left eye disability.

If there were a single medical opinion of record indicating 
that the worsening of the veteran's left eye disease during 
service was anything other than the natural progression of 
the disease, the Board might find under the clear and 
unmistakable evidence standard favoring the veteran in this 
case that the veteran's left eye disability was aggravated 
during service.  38 U.S.C.A. § 1111 (West 1991);  38 C.F.R. 
3.304(b) (1996).  However, every on-point medical opinion of 
record indicates that the veteran's left eye condition did 
not increase in severity during service;  or that the 
increase in the veteran's left eye disability was not 
aggravated beyond the natural progression of his left eye 
disease;  or, at a minimum, that any left eye disability 
during service was not etiologically or causally related to 
service.  

For example, the February 1963 explicit opinion of the 
Medical Board during the veteran's first period of service 
was that the condition was neither incurred in nor aggravated 
by military service.  In February 1996, a VA physician opined 
that the veteran's left eye condition was not aggravated 
beyond the normal condition during service.  In December 
1996, a VA examining physician opined that the amblyopia was 
probably not made worse by active military service.
 
Finally, in an August 1999 memorandum, the Chief of the VAMC 
Milwaukee Ophthalmology Surgery Section, a physician highly 
qualified in the relevant medical field, opined after his 
review of the veteran's records that the veteran's left eye 
disability was amblyopia, possibly secondary to a long-
standing history of muscle imbalance since childhood.  He 
further opined that the veteran's condition was not 
etiologically or causally related to his service.  In his 
view, it was not likely that the condition (see 38 C.F.R. 
§ 3.306(b), Hunt v. Derwinski) worsened during service.   
This opinion is of particularly high value because, noting 
the discrepancy and apparent improvement in visual acuity as 
measured during the veteran's first and second periods of 
service, he stated that it was not possible that the 
veteran's amblyopia improved between the fist and second 
periods of active service.  He stated that it was more likely 
that an error in measuring occurred.  In the Board's view, 
this opinion is supported by the record insofar as the 
veteran's vision was measured at 20/50 upon entrance into his 
second period of service and 20/300 two days later, with the 
veteran apparently asserting that his vision in the left eye 
was 20/400 toward the time of discharge (when, for other 
reasons, he faced the prospect of a less than honorable 
discharge).  Thus, it appears that this highly qualified 
physician reviewed and acknowledged the problematic areas of 
the record in conducting his analysis and reaching his 
conclusions.  

Additionally, since there is no medical opinion to the effect 
that the current veteran's left eye disability was incurred 
or aggravated as a result of an inservice disease or injury, 
the Board must find that the veteran's claim for service 
connection for left eye disability is not well-grounded.  
Epps;  Caluza.  As discussed above, the presumption of 
aggravation may not constitute evidence to well-ground the 
veteran's claim.

The Board further notes that even if it were to find the 
claim well grounded, the overwhelming preponderance of the 
evidence would be against the veteran's claim, since, as 
discussed above, every on-point medical opinion of record 
indicates that the increase in the veteran's inservice left 
eye disability represented at most normal progression of his 
left eye condition.  As noted above, the evidence is clear 
and unmistakable on this point. 


ORDER

The claim for service connection for left eye disability is 
denied.


__________________________________
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

